DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 08/16/2022 has been entered and made of record.
3.	Claims 25, 31, 37 and 43 have been amended.
4. 	Claims 1-24, 26-30, 32-42 and 44-68 have been cancelled.
5.	Claims 25, 31, 37, 43 and 69-84 are currently pending.

Response to Arguments
6.	The applicant's arguments filed on 08/16/2022 regarding claims 25, 31, 37, 43 and 69-84 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims. Although a new ground of mappings has been used to address additional limitations that have been added to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references, Babaei in view of Baek will continue to be used to meet with the same claimed limitations with the original claims.
	Regarding claims 25, 31, 37 and 43, the applicant argued that Babaei and Baek do not disclose “wherein the duplication transmission configuration information is used to instruct the terminal device to activate or de-activate the duplication transmission for each logical channel” (Applicant, page 1-2, Remarks Made in an Amendment dated 08/16/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
A clear interpretation of the limitation is that the amended claim does not add any new subject matter. Limitations dated 04/27/2022 (before filing amended limitation dated 08/16/2022) “wherein the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device, wherein the configuration of the duplication transmission mode instructs the terminal device whether to perform duplication transmission, wherein the configuration of the duplication transmission content indicates data radio bearer (DRB) data on which the terminal device performs duplication transmission, wherein the MAC configuration signaling comprises identifiers of at least two logical channels (LCs) and a duplication transmission indicator of each of the at least two LCs, wherein the at least two LCs corresponds to the DRB” can be interpreted that “the duplication transmission configuration information is used to instruct the terminal device to activate or de-activate the duplication transmission for each logical channel”. Therefore, cited references Babaei and Baek still teach the amended limitation and claim limitation(s) is/are still met. The examiner provides the following additional cited paragraphs of Babaei and Baek for a better presentation.
As a support of evidence, Babaei  discloses:
“one or more MAC commands may comprise one or more MAC control elements. In an example, the one or more processes may comprise activation and/or deactivation of PDCP packet duplication for one or more radio bearers. The base station may transmit a MAC CE comprising one or more fields, the values of the fields indicating activation and/or deactivation of PDCP duplication for the one or more radio bearers” (paragraph [0180]). 
As a support of evidence, Baek discloses:
“In the embodiment illustrated in FIG. 5, with regard to radio bearer A 510 that allows packet duplication, logical channel #1 520 is configured as a primary logical channel, and logical channel #2 530 is configured as a secondary logical channel. The other bearer structure is the same as that defined in FIG. 3. The primary and secondary logical channels may be designated, by a base station, through the RRC configuration, or the like. In addition, the terminal may be notified that data is transmitted on the secondary logical channel, through a packet duplication activation message, or the like” (paragraph [0079]). 
“In the embodiment illustrated in FIG. 7, radio bearer #1 710 for which packet duplication has been performed is transmitted through logical channels #1 and #3 720 and 750, in which logical channel #1 720 is mapped to CC1 730 and CC3 740 and then transmitted therethrough, and logical channel #3 750 is mapped to CC4 760 and CC5 770 and then transmitted therethrough” (paragraph [0083]). 
“FIG. 9 illustrates an embodiment of a radio bearer configuration message for packet duplication described in FIG. 3 to FIG. 8 (as indicated by reference numeral 900). A DRB ID configured in FIG. 9 is 6 and a DuplicationMode field is configured as true, so that it may be indicated that packet duplication is allowed. FIG. 9 shows that a logical channel ID (indicated as a LogicalChannelldentity field) that performs packet duplication is 4 and 5, and a packet transmitted through logical channel #4 may be transmitted only in 15 KHz and 30 KHz Numerologies (as indicated by a Correspondingnumerology field) of CCs 1, 2, and 3, and a packet transmitted through logical channel #5 may use all the CCs and be transmitted only in a 15 kHz Numerology thereamong. The Numerology may be displayed in frequency intervals as shown in FIG. 9, but may also be designated as a previously configured Numerology or TTI type. Logical channel #4 thereamong is a primary logical channel and logical channel #5 is a secondary logical channel (as indicated by a DuplicationType field). In addition, each logical channel may independently perform duplicate transmission of the same packet, and independently perform duplicate packet transmission as many times as the value configured in the NumberOfDuplication field. Independent duplicate packet transmission means that a transmitter determines to perform the transmission once more without receiving NACK of an ARQ” (paragraph [0087]). 
“Here, a duplication activation message 2510 may be transmitted in a MAC control element (CE) format. Further, an indication that the message is a duplication activation message may be included in a logical channel ID (LCID) part of the transmitted MAC CE. Alternatively, if the message includes an ID field in addition to the LCD, an indication that the message is a duplication activation message may be included in the ID field. Alternatively, a particular message may include an indication that the message is a duplication activation message. Alternatively, CC information that allows packet duplication may be included therein and transmitted to a radio bearer. At this time, packet duplication may be performed in a way of activating a logical channel enabling transmission through the corresponding CC (or a logical channel mapped to the corresponding CC)” (paragraph [0115]). 
“Here, a duplication deactivation message 2810 may be transmitted in a MAC control element (CE) format. Further, an indication that the message is a duplication deactivation message may be included in a logical channel ID (LCID) part of the transmitted MAC CE. Alternatively, if the message includes an ID field in addition to the LCD, an indication that the message is a duplication deactivation message may be included in the ID field. Alternatively, a particular message may include an indication that the message is a duplication deactivation message. Further, CC information for stopping packet duplication may be included in the message and transmitted to a radio bearer. At this time, packet duplication may be stopped in a way of deactivating a logical channel enabling transmission through the corresponding CC (or a logical channel mapped to the corresponding CC) ” (paragraph [0118]). 
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 25, 31, 37, 43 and 69-84 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0279262 A1; support for the cited paragraphs sporadically through the disclosures of provisional application no. 62/475,600, filed on 03/23/2017), hereinafter “Babaei” in view of BAEK et al. (US 2020/0092746 A1-cited as a purpose of English translation; support for the cited paragraphs sporadically through the disclosures of foreign application no. KR 10-2017-0036822, filed on 03/23/2017), hereinafter “Baek”.
Regarding claim 25, Babaei discloses a duplication transmission method (paragraphs [0299], [0313]; packet duplication function configured per radio bearer), comprising: 
receiving, by a terminal device (paragraphs [0299], [0305], [0313]; receiving one or more messages from a base station (e.g., NR gNB or eLTE eNB)), through media access control (MAC) configuration signaling (paragraphs [0305]; scheduling of the plurality of logical channels performed by single MAC entity and scheduling of the plurality of logical channels performed by two or more MAC entites), duplication transmission configuration information from a radio access network (RAN) device (paragraphs [0299], [0313]; logical channels with data and/or logical channels with duplicate data), wherein the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device (paragraphs [0299], [0313]; one or more messages may comprise configuration parameters) , wherein the configuration of the duplication transmission mode instructs the terminal device whether to perform duplication transmission (paragraphs [0299], [0313]; turning on/off the duplication function (e.g., using RRC and/or physical layer and/or MAC layer signaling), wherein the configuration of the duplication transmission content indicates data radio bearer (DRB) data on which the terminal device performs duplication transmission (paragraphs [0305], [0313], [0320]; configuration parameters for a plurality of data radio bearers (DRBs) and/or signaling radio bearers (SRBs), and wherein the MAC configuration signaling comprises identifiers of at least two logical channels (LCs) (paragraphs [0305], [0313], [0320]; MAC control element indicating activation of packet duplication) and a duplication transmission indicator of each of the at least two LCs, and wherein the at least two LCs correspond to the DRB (paragraphs [0305], [0313], [0320]; radio bearer corresponds to first and second logical channels), wherein the duplication transmission configuration information is used to instruct the terminal device to activate or de-activate the duplication transmission for each logical channel (paragraph [0180], MAC CE comprising one or more fields, the values of the fields indicating activation and/or deactivation of PDCP duplication for the one or more radio bearers).
While Babaei implicitly refers to “the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device” (paragraphs [0299], [0305], [0313], [0320]; configuration parameters for DRBs/SRBs), Baek from the same or similar field of endeavor explicitly discloses duplication transmission configuration information from a radio access network (RAN) device (Figs. 5, 7, 9, paragraphs [0079], [0083], [0087]; packet duplication performed through logical channels) the duplication transmission configuration information (Fig. 9, Bearer Configuration Scheme) comprises configurations of a duplication transmission mode (Fig. 9, DuplicationMode=True) and a duplication transmission content of the terminal device (Fig. 9, DRB ID=6) ,wherein the duplication transmission configuration information (paragraphs [0115], [0118], duplication activation message may be included in a logical channel ID (LCID) part of the transmitted MAC CE) is used to instruct the terminal device to activate or de-activate the duplication transmission for each logical channel (paragraphs [0115], [0118], duplication deactivation message may be included in a logical channel ID (LCID) part of the transmitted MAC CE; packet duplication may be stopped in a way of deactivating a logical channel enabling transmission through the corresponding CC (or a logical channel mapped to the corresponding CC)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the duplication transmission configuration information comprises configurations of a duplication transmission mode and a duplication transmission content of the terminal device” as taught by Baek, in the system of Babaei, so that it would provide efforts to develop an improved 5G communication system or a pre-5G communication system in order to meet wireless data traffic demands that have increased after 4G communication system commercialization (Baek, paragraph [0003]).

Regarding claim 31, the claim is rejected based on the same reasoning as presented in the rejection of claim 25 from the perspective of a radio access network device (RAN).

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

Regarding claim 43, the claim is rejected based on the same reasoning as presented in the rejection of claim 25 from the perspective of a radio access network device (RAN).

Regarding claim 69, Babaei discloses the identifiers of the at least two LCs indicates indices of the at least two LCs (paragraphs [0305], [0313], [0320]; MAC control element indicating activation of packet duplication for the first radio bearer; in an example, the first radio bearer may correspond to a first logical channel and a second logical channel).

Regarding claim 70, Babaei in view of Baek disclose the method according to claim 25.
Baek further discloses the duplication transmission indicator takes value of 1 to indicate activation of a logical channel (LC) of the at least two LCs (paragraph [0124]; indication that the message is a duplication activation message including in a logical channel ID (LCID) part of the transmitted MAC CE; corresponding value of 1 (or 0) added to the next byte).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the duplication transmission indicator takes value of 1 to indicate activation of a logical channel (LC) of the at least two LCs” as taught by Baek, in the system of Babaei, so that it would provide efforts to develop an improved 5G communication system or a pre-5G communication system in order to meet wireless data traffic demands that have increased after 4G communication system commercialization (Baek, paragraph [0003]).

Regarding claim 71, Babaei in view of Baek disclose the method according to claim 25.
Baek further discloses the duplication transmission indicator takes value of 0 to indicate activation of a logical channel (LC) of the at least two LCs (paragraph [0124]; indication that the message is a duplication activation message including in a logical channel ID (LCID) part of the transmitted MAC CE; corresponding value of 1 (or 0) added to the next byte).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the duplication transmission indicator takes value of 0 to indicate activation of a logical channel (LC) of the at least two LCs” as taught by Baek, in the system of Babaei, so that it would provide efforts to develop an improved 5G communication system or a pre-5G communication system in order to meet wireless data traffic demands that have increased after 4G communication system commercialization (Baek, paragraph [0003]).

Regarding claim 72, Babaei discloses a LC corresponds to one of the following: a cell, a carrier, a Numerology, or an antenna port (paragraphs [0289], [0300], [0308], [0309]; one or more logical channel priorities for one or more TTIs/transmission durations/numerologies; logical channels of the MCG and SCG).

Regarding claim 73, the claim is rejected based on the same reasoning as presented in the rejection of claim 69 from the perspective of a radio access network device (RAN).

Regarding claim 74, the claim is rejected based on the same reasoning as presented in the rejection of claim 70 from the perspective of a radio access network device (RAN).

Regarding claim 75, the claim is rejected based on the same reasoning as presented in the rejection of claim 71 from the perspective of a radio access network device (RAN).

Regarding claim 76, the claim is rejected based on the same reasoning as presented in the rejection of claim 72 from the perspective of a radio access network device (RAN).

Regarding claim 77, the claim is rejected based on the same reasoning as presented in the rejection of claim 69.

Regarding claim 78, the claim is rejected based on the same reasoning as presented in the rejection of claim 70.

Regarding claim 79, the claim is rejected based on the same reasoning as presented in the rejection of claim 71.

Regarding claim 80, the claim is rejected based on the same reasoning as presented in the rejection of claim 72.

Regarding claim 81, the claim is rejected based on the same reasoning as presented in the rejection of claim 69 from the perspective of a radio access network device (RAN).

Regarding claim 82, the claim is rejected based on the same reasoning as presented in the rejection of claim 70 from the perspective of a radio access network device (RAN).

Regarding claim 83, the claim is rejected based on the same reasoning as presented in the rejection of claim 71 from the perspective of a radio access network device (RAN).

Regarding claim 84, the claim is rejected based on the same reasoning as presented in the rejection of claim 72 from the perspective of a radio access network device (RAN).

Conclusion
9.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414